Citation Nr: 0925971	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased initial rating for service-
connected posttraumatic stress disorder, evaluated as 70 
percent disabling between August 27, 2004 and May 12, 2005, 
and as 50 percent disabling between May 12, 2005 and July 4, 
2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the VA 
Regional Office (RO) in Waco, Texas.

In October 2007, the Veteran stated that he desired a 
videoconference hearing before a Veterans Law Judge.  
However, in a statement received by the RO in April 2009, the 
Veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2008).  Accordingly, the 
Board will proceed without further delay.  


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that was 
caused or aggravated by his service.  

2.  The Veteran does not have hypertension that was caused or 
aggravated by his service, or by a service-connected 
disability.   

3.  For the period from August 27, 2004 to May 12, 2005, the 
Veteran's PTSD is shown to have been productive of symptoms 
that included insomnia, anxiety, depression, and audio/visual 
hallucinations, but not total occupational and social 
impairment.    

4.  For the period from May 12, 2005 to July 4, 2007, the 
Veteran's PTSD is shown to have been productive of symptoms 
that included nightmares, sleep disturbance, intrusive 
thoughts, depression, and avoiding crowds and noisy areas, 
but not occupational and social impairment with reduced 
reliability and productivity.    



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service, or by a service-connected 
disability, nor may it be presumed to have been incurred by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  For the period from August 27, 2004 to May 12, 2005, the 
criteria for a rating in excess of 70 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2008).  

4.  For the period from May 12, 2005 to July 4, 2007, the 
criteria for a rating in excess of 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection 
for a low back disability and hypertension.  With regard to 
the claim for a low back disability, during his hearing at 
the RO in August 2005, it was asserted that the Veteran fell 
off of a truck while performing duties as a truck driver in a 
motor pool in 1968 (more than 40 years ago), and that he was 
not treated at that time.  With regard to the claim for 
hypertension, the Veteran asserted that he has this condition 
due to his service-connected PTSD.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub- 
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).   

The Veteran's service medical records do not show treatment 
for low back symptoms, or hypertension.  The Veteran's 
separation examination report, dated in February 1969, shows 
that his heart, and spine, were clinically evaluated as 
normal, and that his blood pressure was 100/70.  In an 
accompanying "report of medical history," he denied a 
history of "high or low blood pressure," and "back trouble 
of any kind," and he did not report any relevant symptoms, 
providing evidence against his own claim at this time.   

The service medical records clearly provide evidence against 
these claims.  

The post-service medical evidence in the claims files 
consists of VA and non-VA reports, dated between 1996 and 
2008.  This evidence includes private treatment reports, 
dated beginning in 1996, which show that the Veteran was 
treated for hypertension.  VA progress notes show that in 
2004, the Veteran complained of symptoms that included 
occasional back pain; the assessment was adenocarcinoma of 
the prostate.  Subsequently dated reports note complaints of 
"chronic back pain," and reports dated in 2007 include 
reports of treatment for psychiatric symptoms that include an 
Axis III diagnosis of chronic low back pain.  Both VA and 
non-VA reports note a history of smoking and hyperlipidemia.  

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports do not show complaints 
of, or treatment for, low back or hypertension symptoms, nor 
do they contain a diagnosis of a low back disability, or 
hypertension.  Therefore, chronic conditions are not shown 
during service.  

The notations of "chronic low back pain" in the post-
service medical evidence are not sufficient to show the 
presence of a low back disability.  See generally Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001.  On this basis 
alone, the claim must be denied.  

Even if the Board assumes a current back disability in 2009, 
the earliest evidence of either of the claimed conditions is 
dated in 1996.  This is about 26 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between a low back disorder, or 
hypertension, and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  There is no competent evidence of hypertension 
that was manifest to a compensable degree within one year of 
separation from active duty service, such that service 
connection for hypertension is warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, although the Veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to 
Agent Orange, the applicable law does not include low back 
disabilities, or hypertension, as conditions for which 
presumptive service connection may be granted on this basis.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  The very long time between service in 
Vietnam (with exposure to herbicides) and the current 
problems at issue clearly indicates no connection, beyond the 
fact that such disorders have not been found to be connected 
with exposure to herbicides.  

Finally, there is no competent evidence to show that 
hypertension was caused or aggravated by the Veteran's PTSD, 
or any other service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen.  None of his medical provides has indicated a 
connection, and the Board must find that the post-service 
medical record, as a whole, provides evidence against such a 
finding, revealing no way the Board can see that the two 
disabilities are related.  There is simply nothing that 
connects the two distinct problems.  The Board therefore 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a low 
back disability, and hypertension, were caused by service, 
which ended in 1969 (about 39 years ago), and that 
hypertension may have been caused or aggravated by service-
connected PTSD.  In this case, while a veteran is generally 
considered competent to report that he perceived physical 
symptoms during service, the Veteran's service treatment 
reports do not show any relevant treatment, and there is no 
evidence of low back pathology during service.  When his 
service treatment reports are considered together with his 
post-service medical records (which indicate that a low back 
condition, and hypertension, are shown no earlier than 1996, 
and which do not contain competent, credible evidence of a 
nexus between a low back disability, or hypertension, and the 
Veteran's service, or a service-connected disability), the 
Board finds that the medical evidence outweighs the Veteran's 
contentions that the claimed conditions are related to his 
service, or a service-connected disability.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Veteran also asserts that he is entitled to an increased 
initial rating for his service-connected PTSD.  

In March 2007, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, with an effective date for 
service connection (and the 10 percent rating) of August 27, 
2004.  The Veteran appealed the issue of entitlement to a 
higher initial rating, and in August 2007, the RO increased 
his evaluation to 70 percent disabling between August 27, 
2004 and May 12, 2005, and to 50 percent disabling as of May 
12, 2005.  In December 2008, the RO increased his rating to 
100 percent as of July 5, 2007.  

Since these increases did not constitute a full grant of the 
benefits sought (prior to July 5, 2007), the increased 
initial rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  To the extent that a 100 
percent evaluation has been assigned as of July 5, 2007, the 
maximum benefit allowed by law has been awarded, and the 
claim is moot as of that date.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411. Under DC 9411, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board first notes that each disability must be viewed in 
relation to its history. 38 C.F.R. § 4.1 (2008).  In this 
case, there are indications of the presence of psychiatric 
symptoms in 1967 and 1968, to include a notation of 
"undiagnosed psychiatric disease."  His psychiatric 
condition was clinically evaluated as normal in his February 
1969 separation examination report.  His personnel file (DA 
Form 20) shows that he served in Vietnam for twelve months 
between 1967 and 1968, and that his duties during that time 
were light vehicle driver.  As for the post-service medical 
evidence, it does not show treatment for psychiatric symptoms 
prior to the date of service connection, except for a VA 
progress note, dated August 9, 2004, which shows complaints 
of symptoms that included insomnia, impaired concentration, 
audiovisual hallucinations, hypervigilance, and low energy.   
He reported that he had recently been laid off after 25 years 
after his employer was bought by another company.  The Axis I 
diagnoses were PTSD, and depression NOS (not otherwise 
specified), with an Axis III diagnosis of a GAF score of 45.  

For the period between August 27, 2004 and May 12, 2005, the 
RO has evaluated the Veteran's PTSD as 70 percent disabling.  
The medical evidence dated during this period consists of VA 
progress notes.  This evidence shows that the Veteran 
received a number of treatments for psychiatric symptoms, 
with complaints of symptoms that included insomnia, anxiety, 
and depression.  He reported that he was married, with two 
children, and he was noted to have ETOH (alcohol) dependence.  
In October 2004, he was noted to have mild paranoia, but no 
suicidal ideation, and there is a notation of "severe PTSD 
with significant hallucinations."  Medications were listed 
as Celexa.  A December 2004 report notes no suicidal or 
homicidal ideation, the presence of audiovisual 
hallucinations, mild paranoia, normal rate and volume of 
speech, and a notation of "severe chronic PTSD leading to 
significant functional impairment."  This report indicates 
that he was started on Seroquel.  Both the 2004 reports note 
that he was not a danger to himself or others.  

In January 2005, he was noted to have lessening/improved 
hallucinations.  Other findings noted that there was no 
suicidal or homicidal ideation, that his speech had normal 
rate and volume, that he had good reality testing, and 
"fair" insight and judgment.  

In March 2005, he was noted to have normal speech rate, to be 
alert, oriented, and well-groomed, with no suicidal or 
homicidal ideation, no AVH (audiovisual hallucinations), and 
"fair" insight and judgment.  His was assigned a GAF score 
of 45.  
 
The Board finds that for the period between August 27, 2004 
and May 12, 2005, an evaluation in excess of 70 percent is 
not warranted.  The Veteran's only GAF score was 45, which 
shows serious impairment, but is not per se evidence of total 
occupational and social impairment.  In addition, although 
there is evidence of audiovisual hallucinations in late 2004, 
these symptoms are not shown to have been "persistent" so 
as to warrant an increased rating, as they are shown to have 
been improved with medication by January 2005.  Nor is there 
other evidence of sufficiently severe symptomatology to 
warrant an increased evaluation.  In this regard, the 
evidence shows that overall, he was repeatedly found to be 
alert, oriented, and well-groomed, with "intact" or "good" 
reality testing, no suicidal ideation, and to have "fair" 
insight and judgment.  He reported that he was laid off from 
his job in 2003.  There is no evidence of gross impairment in 
thought processes or communication, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

In summary, the evidence does not show that he had 
psychiatric symptoms that were so severe as to warrant a 
total disability rating.  

Based on the foregoing, the Board finds that the evidence 
shows that the Veteran does not have total occupational and 
social impairment due to his PTSD, and that the Board has 
determined that the preponderance of the evidence is against 
the claim that the Veteran is totally impaired due to 
psychiatric symptoms for the period between August 27, 2004 
and May 12, 2005.  The Board therefore finds that overall, 
the Veteran's disability is not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.7.

For the period from May 12, 2005 to July 4, 2007, the RO has 
evaluated the Veteran's PTSD as 50 percent disabling.  A 
review of the RO's August 2007 rating decision shows that the 
RO determined that the 50 percent rating was warranted 
largely due to the evidence of decreased hallucinations.  

The medical evidence dated during this period consists of VA 
progress notes, and a VA examination report, dated in August 
2006.  

The VA progress notes show that in October 2005, he began 
attending group therapy.  The group therapy reports contain 
no individual findings, but do tend to note that the 
participants denied suicidal or homicidal ideation.  

As for the other VA progress reports, a report, dated May 12, 
2005, notes that he denied any increase in psychiatric 
symptoms, but that he had other troublesome medical problems.  
He denied suicidal ideation, although there was rare passive 
suicidal ideation when thinking about how various medical 
problems may persist.  On examination, he was alert, oriented 
and well-groomed.  Speech had increased rate, with normal 
volume, that was not pressured, and which had good 
spontaneous production, although it was somewhat hyperverbal.  
Affect was reactive.  He denied homicidal ideation.  There 
were no audio/visual hallucinations.  Reality testing was 
good.  Insight and judgment were fair.  The report notes that 
there was no acute danger to self or others, and that he had 
severe chronic PTSD, and ETOH dependence in early full 
remission.  

A March 2006 report notes use of Citalopram and Quetiapine 
with improvement in mood.  Reports, dated in August 2005, and 
January 2007, note the following: he denied suicidal or 
homicidal ideation, he complained of frequent flashbacks, 
several nightmares a week, hypervigilance, audio and/or 
visual hallucinations, and he denied panic attacks; insight 
and judgment were fair; thought processes were goal-oriented 
and logical; cognition and memory were intact.  

The August 2006 VA examination report shows that the Veteran 
reported that he was retired, and that he stayed busy with VA 
support groups, helping friends, and occasional fishing 
trips.  He complained of symptoms that included nightmares, 
sleep disturbance, intrusive thoughts, avoiding crowds and 
noisy areas, "shadows running across the floor while 
watching TV," and "hearing voices of Vietnam buddies."  He 
stated that he had been laid off three years ago, that he was 
not currently seeking work, and that he was currently 
assisting friends in repairing small appliances.  He 
indicated that he was married, with two children, and two 
grandchildren, and that they all lived with him.  He reported 
going to a weekly VA PTSD group.  

On examination, he was talkative, "somewhat gamey," and 
cleanly groomed, with a normal mood and range of effect.  
Attitude was evasive and manipulative, and it was noted that 
he turned questions back to the examiner and offered a 
facetious response.  There was no evidence of delusional 
thinking.  He denied suicidal ideation, but indicated 
transient homicidal ideation when angry, although he denied 
plan or intent.  Although he complained of some 
forgetfulness, his short-term memory was found to be good.  
Attention and concentration were poor.  Judgment was fair.  
He denied panic attacks.  Speech was circumstantial and 
digressive with frequent pauses and normal tone.  He was 
evasive and gamey in responding to questions, and had 
difficulty responding in a straightforward manner.  He 
indicated that he performed basic ADL's (activities of daily 
living) with no significant difficulty.  It was noted that 
despite complaints of a wide variety of symptoms, that his 
symptoms appeared quite mild and relatively infrequent, and 
that they were causing minimal distress or impairment in 
functioning.  

The Axis I diagnosis was PTSD "chronic, very mild," 
providing evidence against this claim, and alcohol abuse in 
questionable remission.  The Axis V diagnosis was a GAF score 
of 65.  The examiner noted that the Veteran's symptoms were 
mild and infrequent, and that he had marital conflict 
primarily due to other stressors.  

The Board finds that for the period from May 12, 2005 to July 
4, 2007, an evaluation in excess of 50 percent is not 
warranted.  The Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles 
the criteria for not more than a 50 percent rating.  The 
findings in the VA progress notes show that he denied 
suicidal ideation (although there was rare passive suicidal 
ideation when thinking about how various medical problems may 
persist), and that he was alert, oriented and well-groomed, 
with primarily normal speech, and fair insight and judgment, 
goal-oriented and logical thought processes; and intact 
cognition and memory.  

The only assigned GAF score is contained in the August 2006 
VA examination report, which was a score of 65.  This score 
suggests no more than mild symptoms.  The VA examination 
report notes that there was no evidence of delusional 
thinking, and that short-term memory was intact.  The 
examiner concluded that the Veteran's symptoms were "quite 
mild and relatively infrequent," and she stated that "they 
were causing minimal distress or impairment in functioning."  

To the extent that the Veteran has inconsistently report 
audio and/or visual hallucinations, the Board notes that the 
VA examination report shows that he was found to be "evasive 
and gamey in responding to questions," that his attitude was 
evasive and manipulative, and that he "had difficulty 
responding in a straightforward manner."  Given this 
evidence, and the other evidence of record, the Board 
therefore finds that the evidence is insufficient to show 
that the Veteran's PTSD symptoms were productive of 
occupational and social impairment with reduced reliability 
and productivity, and that the claim must be denied.    

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2004.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(in March 2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  With regard to the increased 
initial evaluation claim, the Veteran has been afforded a VA 
examination.   

With regard to the service connection claims, the Veteran has 
not been afforded examinations, and etiological opinions have 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, the claimed conditions are first shown at 
least 26 years after separation from service, and there is no 
competent evidence to show that either of the claimed 
conditions are related to the Veteran's service, or to a 
service-connected disability. 

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has also considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, Vazquez- 
Flores pertains to the requirements of 38 U.S.C.A. § 5103(a) 
for increased evaluation claims other than those based on 
initial evaluations.  Here, in June 2008, the Veteran was 
sent a notice intended to comply with this case.  However, 
and in any event, the issue on appeal involves an initial 
evaluation, and the Court in Dingess held that in such cases 
section 5103(a) notice is not required, because the purpose 
that the notice was intended to serve has been fulfilled.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


